          Case 1:20-cv-00589-DCN Document 13 Filed 06/11/21 Page 1 of 9




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO

  RAUL MENDEZ,
                                                 Case No. 1:20-cv-00589-DCN
          Plaintiff,
                                                 MEMORANDUM DECISION AND
  v.                                             ORDER

  ADA COMMUNITY LIBRARIES
  BOARD OF TRUSTEES, MARY
  DEWALT; Director of Ada Community
  Libraries, MERIDIAN LIBRARY
  DISTRICT BOARD OF TRUSTEES,
  GRETCHEN CASEROTTI; Director of
  Meridian Library,

          Defendants.



                                      I. INTRODUCTION

       Pending before the Court is Defendants’ Motion to Dismiss for Failure to State a

Claim. Dkt. 7. Having reviewed the record and the briefs, the Court finds that the facts and

legal arguments are adequately presented. Accordingly, in the interest of avoiding further

delay, and because the Court finds the decisional process would not be significantly aided

by oral argument, the Court will decide the motions without oral argument. Dist. Idaho

Loc. Civ. R. 7.1(d)(1)(B). For the reasons set forth below, the Court GRANTS Defendants’

Motion.

                                      II. BACKGROUND

       On December 28, 2020, Mendez initiated this lawsuit. Dkt. 1. Mendez alleges

several claims under the First, Fourth, Fifth, and Fourteenth Amendments, the Civil Rights


MEMORANDUM DECISION AND ORDER - 1
         Case 1:20-cv-00589-DCN Document 13 Filed 06/11/21 Page 2 of 9




Act of 1871, and the Americans with Disabilities Act (“ADA”). Mendez also brings several

state law claims, including fraud, constructive fraud, breach of the implied covenant of

good faith and fair dealing, and negligent supervision and training. See Dkt. 1, at 1–2.

Mendez’s claims all relate to his use of certain resources at various public libraries in the

treasure valley and the restrictions those libraries, and the state, imposed on patrons due to

the Covid-19 pandemic. On January 25, 2021, Defendants filed their Motion to Dismiss

for failure to state a claim, arguing that “[t]he vast majority of these claims are subject to

dismissal because Plaintiff lacks standing” in general, but also that Mendez lacks standing

“to challenge Covid-19 restrictions because he does not allege that Defendants have

violated any of his cognizable rights.” Dkt. 7-1, at 2. Mendez responded to Defendants’

Motion (Dkt. 10), and Defendants replied (Dkt. 11). The matter is now ripe for

adjudication.

                                    III. LEGAL STANDARD

       Federal Rule of Civil Procedure 12(b)(6) permits a court to dismiss a claim if the

plaintiff has “fail[ed] to state a claim upon which relief can be granted.” “A Rule 12(b)(6)

dismissal may be based on either a ‘lack of a cognizable legal theory’ or ‘the absence of

sufficient facts alleged under a cognizable legal theory.’” Johnson v. Riverside Healthcare

Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008) (citation omitted). Federal Rule of Civil

Procedure 8(a)(2) requires that a complaint contain “a short and plain statement of the

claim showing that the pleader is entitled to relief,” in order to “give the defendant fair

notice of what the claim is and the grounds upon which it rests.” See Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 554 (2007) (cleaned up). “This is not an onerous burden.”


MEMORANDUM DECISION AND ORDER - 2
         Case 1:20-cv-00589-DCN Document 13 Filed 06/11/21 Page 3 of 9




Johnson, 534 F.3d at 1122.

       A complaint “does not need detailed factual allegations,” but it must set forth “more

than labels and conclusions, and a formulaic recitation of the elements of a cause of action

will not do.” Twombly, 550 U.S. at 555 (citations omitted). If the facts pleaded are “merely

consistent with a defendant’s liability,” or if there is an “obvious alternative explanation”

that would not result in liability, the complaint has not stated a claim for relief that is

plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 678, 682 (2009) (cleaned up). In

deciding whether to grant a motion to dismiss, the court must accept as true all well-pleaded

factual allegations made in the pleading under attack. Id. at 678. A court is not, however,

“required to accept as true allegations that are merely conclusory, unwarranted deductions

of fact, or unreasonable inferences.” Sprewell v. Golden State Warriors, 266 F.3d 979, 988

(9th Cir. 2001).

       Additionally, pro se claimants and their complaints “must be held to less stringent

standards than formal pleadings drafted by lawyers[.]” Erickson v. Pardus, 551 U.S. 89,

94 (2007). In cases decided after Iqbal and Twombly, the Ninth Circuit has continued to

adhere to the rule that a dismissal of a complaint without leave to amend is inappropriate

unless it is beyond doubt that the complaint could not be saved by an amendment. See

Harris v. Amgen, Inc., 573 F.3d 728, 737 (9th Cir. 2009).

                                    IV. DISCUSSION

       Defendants argue the “majority of [Mendez’s] claims are subject to dismissal for

lack of standing because he has identified no particularized injury in fact.” Dkt. 7-1, at 7.

Specifically, Defendants assert that any of Mendez’s claims arising out of his status as a


MEMORANDUM DECISION AND ORDER - 3
          Case 1:20-cv-00589-DCN Document 13 Filed 06/11/21 Page 4 of 9




taxpayer or member of the public at large should be dismissed for lack of standing. Id. The

Court notes Mendez’s ADA claim and his Equal Protection/Discrimination claim are not

as intrinsically attached to Mendez’s status as a taxpayer and, therefore, merit additional

analysis, which the Court will undertake in turn.

       A. Taxpayer Claims

       “A plaintiff invoking federal jurisdiction bears the burden of establishing the

‘irreducible constitutional minimum’ of standing by demonstrating (1) an injury in fact, (2)

fairly traceable to the challenged conduct of the defendant, and (3) likely to be redressed

by a favorable judicial decision.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1543 (2016)

(quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–561 (1992)). To show an injury

in fact, a plaintiff must demonstrate he has suffered the “invasion of a legally protected

interest” that is “concrete and particularized,” i.e., which “affect[s] the plaintiff in a

personal and individual way.” Lujan, 504 U.S. at 555, 560. This injury must be “actual or

imminent” and not “conjectural” or “hypothetical.” Id. The Supreme Court has held that

“it is not sufficient that [a plaintiff] has merely a general interest common to all members

of the public.” Id. at 575. In addition, “[i]t has long been established . . . that the payment

of taxes is generally not enough to establish standing to challenge an action taken by the

Federal Government.” Hein v. Freedom From Religion Found., Inc., 551 U.S. 587, 593

(2007).

       In this case, a large majority of Mendez’s claim hinge on the fact that he is a

taxpayer, and that the public libraries he discusses are “supported by the taxpayer.” Dkt. 1,

at 25; see also id. at 26, 35, 36, 37, 39, 41, 42. Specifically, Mendez places particular


MEMORANDUM DECISION AND ORDER - 4
         Case 1:20-cv-00589-DCN Document 13 Filed 06/11/21 Page 5 of 9




emphasis on the apparent injury he suffered as a taxpayer (or that the taxpayer in general

will suffer) as it relates to his First, Fourth, Fifth, and Fourteenth Amendment claims, in

addition to all of his state claims. For example, Mendez asserts that “mandating people [to]

support libraries (where there is no accountability) thru [sic] their taxes is a violation of the

First Amendment.” Dkt. 1, at 36. He argues that “libraries are closing doors to people and

depriving them of their liberty for services funded by taxpayers.” Id. at 25. Mendez asserts

several times that “[a]nything that is non-essential by logic should not impose a burden on

the taxpayer” and claims this is relevant because libraries—which are non-essential

services—have been closed, which Mendez sees as a burden on the taxpayer. See id. at 26,

35, 36. He claims several times that the supposed “fraudulent Levy will cost the taxpayer

and [sic] additional 14 million dollars.” Id. at 37, 39, 43.

       As Defendants correctly note, these claims do not identify any particularized injury

to Mendez, but instead apply equally to all taxpayers within the relevant district. See Dkt.

7-1, at 8. Further, Mendez’s disagreement with the way Defendants administrate and

operate the libraries in question is inappropriate. See United States v. Richardson, 418 U.S.

166, 177–78 (1974) (courts are definitively not a “forum for the resolution of political or

ideological disputes about the performance of government”). The Court also notes that

internet and library usage are not fundamental rights, nor do members of the public have

contractual, statutory, or any other legal rights to access those services. Accordingly, the

Court finds that the majority of Mendez’s claims are subject to dismissal because he has

not identified a cognizable injury in fact for which the Court can grant relief and, as a result,

lacks standing.


MEMORANDUM DECISION AND ORDER - 5
         Case 1:20-cv-00589-DCN Document 13 Filed 06/11/21 Page 6 of 9




       B. ADA Claim

       Mendez alleges that the libraries in question did not provide a reasonable

accommodation to access library services after he claimed he was unable to wear a mask

because of his allergies.

       In order to bring suit under Title II of the ADA, a plaintiff must show: (1) he is a

qualified individual with a disability; (2) he was denied “a reasonable accommodation that

[he] needs in order to enjoy meaningful access to the benefits of public services;” and (3)

the program providing the benefit receives federal financial assistance. Mark H. v.

Hamamoto, 620 F.3d 1090, 1097 (9th Cir. 2010). To properly show he is a “qualified

individual,” a plaintiff must demonstrate that he had “a physical or mental impairment”

that “substantially limit[ed] one or more . . . major life activities[.]” Bresaz v. Cty. of Santa

Clara, 136 F. Supp. 3d 1125, 1133 (N.D. Cal. 2015). In addition, a plaintiff must show

what “reasonable accommodation” a defendant failed to provide. Memmer v. Marin Cty.

Courts, 169 F.3d 630, 633 (9th Cir. 1999).

       Furthermore, in order to successfully recover damages under Title II of the ADA, a

plaintiff “must prove intentional discrimination on the part of the defendant.” Duvall v.

County of Kitsap, 260 F.3d 1124, 1138 (9th Cir. 2001) (citing Ferguson v. City of Phoenix,

157 F.3d 668, 674 (9th Cir. 1998) (footnote omitted)). The Ninth Circuit has held that

deliberate indifference is the applicable standard to determine whether there was

intentional discrimination by a defendant. Id.

       In this case, Mendez’s ADA claim falls short for several reasons. First, having




MEMORANDUM DECISION AND ORDER - 6
          Case 1:20-cv-00589-DCN Document 13 Filed 06/11/21 Page 7 of 9




allergies is not generally considered a disability1 under the ADA, which defines disability

as “(A) a physical or mental impairment that substantially limits one or more of the major

life activities of such individual; (B) a record of such an impairment; or (C) being regarded

as having such an impairment.” 42 U.S.C. § 12102(2). Although unclear, Mendez’s claim

appears to be based on the first prong (“actually disabled”) of this definition. Mendez failed

to identify any particular disability or limitation in a major life area and makes no showing

his allergies “substantially limit” a major life activity. Second, Mendez plainly failed to

identify what reasonable precautions Defendants failed to take. Third, Mendez makes no

mention of deliberate indifference and does not otherwise attempt to show Defendants

intentionally discriminated against him based on any disability. Accordingly, Mendez’s

ADA claim is without merit and must be dismissed.

        C. Equal Protection/Discrimination Claim

        Mendez asserts the libraries violated the Equal Protection Clause of the Fourteenth

Amendment because their policies allow “those who can wear masks [to] get the paltry 30

minutes while those who can’t are denied services.” Dkt. 1, at 31. Mendez does not assert

he was discriminated against on the basis of his race or any other protected class, which is

required to properly bring a claim under the Equal Protection Clause. See Washington v.

Davis, 426 U.S. 229, 239–40, 96 S.Ct. 2040, 48 L.Ed.2d 597 (1976). Mendez does mention

he is Latino but does not even attempt to demonstrate how his rights to equal protection




1
 See, e.g., Wren v. Midwestern State Univ., No. 7:18-CV-00060-O-BP, 2019 WL 3099408, at *9 (N.D.
Tex. June 25, 2019) (because allergies rarely limit a major life activity to the degree necessary under the
ADA, they rarely qualify as a disability).


MEMORANDUM DECISION AND ORDER - 7
         Case 1:20-cv-00589-DCN Document 13 Filed 06/11/21 Page 8 of 9




were    violated     based     on    that    factor.    Accordingly,     Mendez’s      Equal

Protection/Discrimination claims fail.

       D. Other Arguments

       In his response brief, Mendez makes several assertions to counter Defendants’

Motion. First, Mendez claims that a motion to dismiss under rule 12(b)(6) is improper when

applied to pro se complaints, arguing that Twombly and Iqbal do not apply to pro se parties.

Dkt. 10, at 3–5. This is demonstrably false—both Twombly and Iqbal clearly apply to pro

se parties. See, e.g., Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (“Iqbal incorporated

the Twombly pleading standard and Twombly did not alter courts’ treatment of pro se

filings; accordingly, we continue to construe pro se filings liberally when evaluating them

under Iqbal”). Thus, while the Court construes Mendez’s filings liberally as a pro se party,

Twombly and Iqbal—and their applicable standards—nevertheless, still apply.

       Second, Mendez argues that “Defendants have made admissions and waived rights

under FRCP 8(b).” Id. at 5. However, as Defendants correctly note, defendants may

properly utilize a motion to dismiss for failure to state a claim instead of filing an answer

and expressly pleading the defense. See Dkt. 11, at 3 (citing Lucas v. City of Visalia, 726

F. Supp. 2d 1149 (E.D. Cal. 2010).

       Next, Mendez presents several claims in defense of his opposition to Defendants’

Motion, including one that Defendants’ attorneys have somehow acted frivolously by filing

a Motion to Dismiss. The Court finds that none of Mendez’s additional claims contained

in his Response (Dkt. 10) have merit and will not discuss them further.




MEMORANDUM DECISION AND ORDER - 8
         Case 1:20-cv-00589-DCN Document 13 Filed 06/11/21 Page 9 of 9




       E. State Law Claims

       By granting Defendants’ Motion to Dismiss Mendez’s federal claims, the Court

only has pendant—or supplemental—jurisdiction over Mendez’s remaining state law

claims. In its discretion, the Court declines to exercise this jurisdiction. Idaho state court is

the better forum for Mendez’s state law claims. Consequently, these claims are dismissed

without prejudice as well.

                                             V. ORDER

The Court HEREBY ORDERS:

       1. Defendants’ Motion to Dismiss (Dkt. 7) is GRANTED.

       2. Pursuant to Ninth Circuit precedent, Mendez may seek leave to amend his

           Complaint. In the event Mendez does so, he must concurrently file both a Motion

           to Amend, and a redlined Amended Complaint, showing the changes he has

           made to his Complaint, within thirty (30) days of the date of this Order. In the

           absence of such filing, the claims will be dismissed with prejudice and this case

           will be closed. If Mendez files a Motion for Leave to Amend, Defendants will

           have opportunity to respond.


                                                    DATED: June 11, 2021


                                                    _________________________
                                                    David C. Nye
                                                    Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 9
